BROWN, J.
This is an appeal from an order denying defendant’s motion for a new trial after verdict for plaintiff. The action is to recover damages for personal injuries caused, as plaintiff claims, by reason of *332the negligence of defendant’s servants in the manner of the operation of one of its street cars, which collided with plaintiff’s wagon. We have examined the evidence, and, though it is not the most convincing, are satisfied that it is sufficient to sustain the verdict. At least, it is not so clearly and palpably against the verdict as to justify interference by this court. An examination of the record discloses no such exception as is pointed out by the second assignment of error, and no assignment of error to cover the exception mentioned in subdivision 11 of the appellant’s brief. And although the court below did charge the jury that they were at liberty, under the evidence, to find defendant’s motoneer guilty of wanton and wilful negligence, the error, if it was error, is not presented by any assignment of error, and cannot be considered.
This cause was set down for oral argument, in violation of the rules, — the amount involved not exceeding $100, — and no statutory costs will be allowed respondent. Vaule v. Steenerson, 63 Minn. 110, 65 N. W. 257.
Order affirmed.